Title: To James Madison from Anthony Merry, 8 July 1804
From: Merry, Anthony
To: Madison, James



Sir,
Baltimore July 8th. 1804.
The sudden Death of my Coachman this Morning, and the serious Indisposition of Two more of my Servants, rendering it impossible for me to proceed on immediately to Philadelphia, I have the Honor to acquaint you with my Detention at this Place, and that I shall certainly remain here Six Days at least. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
